            Case: 1:18-cv-02522 Doc #: 1 Filed: 11/01/18 1 of 5. PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE NORTHERN DISTRICT OF OHIO

                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                    ) CrVIL ACTION NO.
                                                 )
                       Plainti範             ) JUDGE
                                                 )
                V.                      )
                                                 )
$8,880.001N U.S.CURRENCY,                      )     CONIPLAINT IN FOMEITUu
                                                 )
                     Defendant.              )
       NOW COMES plaintinι the unitcd Statcs ofAmeHca,by Justin E.Herdman,United

States Attorlley for thc Northern DistHct of Ohio,and Phillip J.T五 pi,Assistant U.S.Attorllcy,

and iles this Complaint in Forfeiture,allcging on info.11lation and beliefthc following:

                            JURISDICTION AND INTRODUCTION
       l.     This Court hasju五 sdiction ovcr this in rcm procccding pursuant to 28 U.S.C.

§§1345 and 1355,and 21 U.S.C.§      881.

       2.     This Court has venuc in this mattcr pursuantto 28 U.S.C.§ 1395.

       3.     Thc dcfendant$8,800.00in U.S.Currency(hereina■        er“ dcfcndant currency'')was


scized on June 26,2018. Thc dcfendant currency is now in thc possession ofthe federal

goverlment.

       4.      Subsequent to the scizure,thc United Statcs Customs and Border Protection


(hereinafter“ CBP'')cOmmenced administrativc forfeiture procccdings against the defendant

currency. A claim to the defendant currcncy was submitted in the administrative forfeiturc
              Case: 1:18-cv-02522 Doc #: 1 Filed: 11/01/18 2 of 5. PageID #: 2




proceeding by Stefan Sathasivam (hereinafter "Sathasiv&ffi"), necessitating the filing of this

judicial forfeiture action.

         5.       The defendant currency is subject to forfeiture to the United States pursuant to

2l   U.S.C. S 881(aX6) because it constitutes proceeds traceable to drug trafficking activities

and./or was used or intended to be used to facilitate drug   trafficking in violation of 21 U.S.C.

$$ 841(a) and/or 846.

                                        FORFEITURE COUNT

         6.       On June 23, 2018, Sathasivam was a ticketed passenger on a Spirit Airlines flight,

departing Cleveland Hopkins lnternational Airport and destined for Los Angeles, Califomia.

         7.       Prior to his flight, Sathasivam checked a piece of luggage with Spirit Airlines,

which luggage was inadvertently misrouted to the American Airlines Baggage area.

         8.       The checked luggage was redirected to Spirit Airlines after the flight to Los

Angeles had departed.

         9.       Pursuant to their corporate policy, Spirit Airlines conducted an administrative

search of the luggage to locate three   identifyng items.

         10.      During the search, a vacuum sealer and a vacuum-sealed package of bulk

currency was observed within the luggage.

         1   1.   Officers of the Cleveland Police Division (hereinafter "CPD") were alerted to the

discovery and the officers observed the bulk currency and vacuum sealer inside the luggage.

         12.      CPD, upon recognizing the large amount of U.S. Currency was likely the

proceeds of criminal activity, referred the matter to Homeland Security Investigations

(hereinafter "HSI") for fuither investigation.



                                                   2
           Case: 1:18-cv-02522 Doc #: 1 Filed: 11/01/18 3 of 5. PageID #: 3




        13.    On that same date, a certified CPD canine officer and his canine, "Finnegan,"

conducted a controlled test at the airport, during which the canine made a positive alert for the

odor ofnarcotics on the defendant currency.

        14.    HSI seized the defendant currency and placed a receipt for the seizure inside the

luggage before returning it to Spirit Airlines.

        15.    On June 26,2018, CPD and HSI set up surveillance at the airport for Sathisavim's

scheduled return   flight from Los Angeles to Cleveland, Ohio.

        16.    Law enforcement surveilled Sathisavim and a travelling companion, Julio C.

Diaz,walk from the gate to the Spirit baggage claim officer.

        17.    Sathisavim attempted to recover his lost luggage at the Spirt Airlines office.

        18.    Sathisavim was encountered by CPD and HSI and acknowledged the luggage,

which had contained the vacuum sealer and the defendant currency, belonged to him.

        19.    Sathisavim was arrested on unrelated warrants.

        20.    On July 18, 2018, HSI encountered Julio C. Draz attempting to transport

$7,000.00 on a Spirit Airlines flight to Los Angeles, Califomia.

        21.    The currency was discovered in Diaz's caffy-on luggage and consisted of six

rubber-banded bundles of mixed denomination Federal Reserve notes.

       22.     On that same date, a certified CPD canine officer and his canine, "Finnegan,"

conducted a controlled test at the airport, during which the canine made a positive alert for the

odor ofnarcotics on the bundles ofcurrency.

       23.     During a consensual interview,Diaz acknowledged his association with

Sathisavim.



                                                  3
           Case: 1:18-cv-02522 Doc #: 1 Filed: 11/01/18 4 of 5. PageID #: 4




       24.     Sathasavim andDiaz have travelled together on other airline flights between

Cleveland, Ohio, and Los Angeles, Califomia during     2018. Following the two encounters

described in this complaint, Sathasavim andDiaz altered their travel by travelling to and from

Los Angeles from the Pittsburgh International Airport.

       25.     On December 6,2016, the United States Postal lnspection Service intercepted an

Express Mail parcel containing   I pound,   9 ounces of marijuana within a vacuum-sealed food

saver bag which had been mailed from Garden Grove, California, to Sathisavim's residence.

Consistent with other illegal narcotics being sent through the U.S. Mail, the names of the sender

and recipient were names not associated with the addresses used on the mailing label.

       26.     By reason of the foregoing, the defendant currency is subject to forfeiture to the

United States pursuant to the statutory authority set forth in paragraph 5 hereof.

       WHEREFORE, plaintiff prays that this Court enter judgment condemning the defendant

currency and forfeiting it to the United States of America for disposition according to law and for

such other relief as this Court may deem just and proper.

                                               Respectfully submitted,

                                               JUSTIN E. HERDMAN
                                                          A



                                                     ip J. Tripi
                                               Reg. No. 0017767
                                               United States Court House
                                               801 West Superior Avenue, Suite 400
                                               Cleveland, OH 44113
                                               Phone: (216)622-3769
                                               Fax: (216)522-7499
                                               Phillip. Tripi@usdoj gov
                                                                   .
          Case: 1:18-cv-02522 Doc #: 1 Filed: 11/01/18 5 of 5. PageID #: 5




                                         VERIFICATION
STATE OF OHIO              )
                               )SS.
COUNTY OF CUYAHOGA)


       I, Phillip J. Tripi, being first duly sworn, depose and say that I am an Assistant United

States Attomey for the Northern   District of Ohio, and one of the attorneys for the Plaintiff in this

action. Under penalty of perjury I depose and say the foregoing Complaint in Forfeiture is based

upon information officially provided to me and is true as I verily believe.




                                                              J.T五 pi




       Sworn to and subscribed in my presence this    blf   day of October, 2018.




                                                                         範 Ola tt tBpp          ‐
                                                                                              ‐■ ′1
                                                                                              ′｀
                                                                         Notary Pubib




                                                 5
                                         Case: 1:18-cv-02522 Doc #: 1-1 Filed: 11/01/18 1 of 2. PageID #: 6
JS44       (Rev.   lll15)                                                                CIVIL COVER SHEET
                胃:諾 撃離 辮s av″
                           告‰認策    』肝澪」   脳 盟 憮謡認観 1禦需謝譜I∫:∬ 論興離t%冊 器P
騨 ュ11撻 職 綱轟椰 鵠
             (SEEINS2υ        L4GF(力 r7HiSЮ                                  Crraハ √             どλT′                        メ
                                                                                                                             しヽこノ

                                                                                                                                   DEFENDANTS
Lttd硼諄鼎8nca                                                                                                                      S8,880 00in U S Currency


     (b)COunty ofRcsidence of First Listed Plaintiff                                                                               County ofRcJdencc of FItt Li■ ed Defendant Cuyahoga,Ohio
                                          Lkで IPrら vじ s     PL“ vち ″乃●                                                                                    μⅣじS PL“ V7FF CИ S益 藤 Lり
                                        “                                                                                                      IN LAND CONDENINAT10N CASES,USE THE LOCATION OF
                                                                                                                                               THE TRACT OF LAND INVOLVED

                                                 S淵g詣       ο
                                                            ″°
                                                             助″リ
        l是 ζ
           よ絲確                                                                                                                     Attomeys (lf Knun)
Pttp01冊 群                                                  ″
                                                                         bι

                                                                                                                                 Mark B. Marein
801 West Superior Avenue,Suite 400,                               Cleveland,OH 44113                                             Marein & Bradley
(216)622‐            3769                                                                                                        222Leader Building, 526 Superior Avenue, Cleveland, Ohio 44114

Ⅱ.BASIS              OF JURISDICTION                           ″γⅢ
                                                          ρttθ α             0″        α O′ ￨ソ                 IⅡ      .CITIZENSHIP OF PRINCIPAL PARTIES                                                       ″γ‐′
                                                                                                                                                                                                          ρ″cc α  ″0″ ピおο
                                                                                                                                                                                                                        r′ ノ
                                                                                                                                                                                                                           )あ
                                                                                                                                                                                                                              ′
                                                                                                                                                                                                                              ″′
                                                                                                                                                                                                                               ￨″      ,″
                                                                                  `β
                                                                        '″
                                                                                                                             Fο ″D″ θ
                                                                                                                                    rs′ 夕Cむ′
                                                                                                                                           SO″ 初                                                            ′伽 θθαヵ ″Dψ ″あ″リ
                                                                                                                                                                                                           α″
ぶ l U S Goven ment                           EJ 3 Federal Quest1011                                                                                       PrF              DEF                              PrF DEF
              PlaintlfF                                   CSの た″″“′′brα                 Pa″                            Citizen oflllis Statc              OI                D I IncorpomtedorPrincipalPlace A 4 O4
                                                                                                                                                                                        of Bminess ln This State

E12 U S Govemmcnt                            口   4 D市 ersity                                                           Cidzen ofAnOthcr State             □   2             □     2   IncorpomtedandPrincipalPlace            O 5           3   5
              Defendant                              r/z´ οα ″orrz● パカ
                                                                     ″ヴん″溶 ″″ ///7                                                                                                      ofBminess In Anodrer State
                                                                             “
                                                                                                                       Cidzen or SubJ∝      t ofa         □   3            E1 3       ForeignNation                           O 6           O6

IV.NATURE OF SUIT                           ρルcθ α
                                                 だχ"“ 0″ α O″ ″
                                                        `β

ロ 110 1nsurance                                PERSONAL IN― Y                      PERSONAL INJllRY                    ぶ 625 Drug Rdaed Se―                   口           422 Appca1 28 USC                口 375 Falsc Clalms Act
□ 120 Manne                                 E13 10 Alrplalle         □ 365 Pcrsond lnJ町 ‐                                        OfPrOp瀾 y21 USC 881          口           423 Withdrawal                   EJ 376 Qtu Tam(31 USC
ロ 130 Miller Act                            口 315 Arplalle PrOduct      Product Liab■ ity                              口 690 0ther                                            28 USC 157                           3729(a))
ロ I 40 Negotiable Instrument                      Liabihty        E1 367 Health Carc/                                                                                                                      口 400 State Reappo● Omnent
El   I   50 Recovery of Overpaym€nt         E1320 Assault,Libcl&                  Pharlllacelltlcal                                                                                                        E1410 An● ●ust
       & Enforcment of                            Slandcr                          Personal hJШ リ                                                             E1820 Coppgllts                              EJ 430 Banks and Banklng
ロ l5 I Medicre Act                          E1330 Fcdcral Emplwcrs'                Product Liabiliり                                                           E1830 Patent                                 E1450 Commerce
ロ I 52 Recovery of Defaulted                          Liabiliり          E1368 Asbestos Personal                                                               E1840 Tradem・ark                             E1460 DepoltatOn
           Student   Lous                   E1340 Manlle                                I可 岬      PrOduct                                                                                                  口 470 Racketeer ln■ uenced and
       (Excludes Veteras)                   E1345 Mtte PrOduct                          Liabiliり                                                                                                                   Corrupt Orgamza● ons
                                                                                                                                                              ロ ロ ロ ロ ロ


ロ I 53 Recovery ofOverpa)ment                         LiablLty                         PERSONAL PROPERTY               D   710 Fair Labor Standads                        861 HIA(1395o                    E1480 COnsulncr Credit
      of Vetem's Benefits                   E1350 Motor Vehlclc              E1 370 0ther Fraud                               Act                                         862 Black Lung(923)              E1490 Cablcだ at TV
Elt60 Stskholdes' Suits                     E1355 Motor Veblcle              E1 371 Truth■ n Lcndmg                    Cl 720 LaborAr4aagement                            863 DIWCわ I―        (405(g))     □ 850 SccuntieyCOnlmodltics/
□ 190 Othd Contract                               Product Liability          E1 380 0ther Personal                             Relatiom                                   864 SSID Tidc WI                        Exchange
□ 195 Contract Product      Liabllity       E1360 0ther Pcrsollal                       PrOpeny Darlage                0   740 Railway Labor Act                          865 RSI(405(3))                  □ 890 0ther StatutOrv Ac」 ons
□ 196 Franchse                                    lnJtt                 EJ 385 ProF剛                                   O   751 Fmily md Medical                                                            口 891A」 culual Acts
                                            口 362P¨ onal    ln」   uy―        Product Liabliり
                                                                                      'Damage                                    Lave Act                                                                  E1 893 Envionmental Matters
                                                                                                                       D   790 Oths Labor Litigation                                                       E1895 Freedom ofinfOnnatiOn
                                                                                                                       0   791 Employw Retiremmt                                                                  Act
O    210 Lmd Condemation                    D 440 Other Civil tughs                    Habru Corpus:                             Incomc    Scuity Act         E1870 Taxes(U S PlahtifF                     □ 896 ArbitaiOn
D    220 Foreclosue                         O 441 Voting                          O    463 Alien Detaine                                                             or Defmdant)                          E1899 Administratve PrOcedure
D    230 Rent Leme & Ejstnent               D 442 Employment                      fl   510 Motions to Vrcate                                                  口 871 1RS― Lrd hゥ                                   Acυ Re宙 ew or Appea1 0f
O    240 Torts to Lud                       D 443 Housing/                                 Sentence                                                                           26 USC 7609                         Agency Decision
0    245 Tort Product Liability                   Accommodations                  O    530 Geneml                                                                                                          E3950 Constitudonality of
O    290 All Other Real Property            D 445 Amu. w/Disabilities -           D    535 Death Pmalty                                                                                                            State Statutcs
                                                  Emplolment                           Other:                                    Natualiztion Application
                                            O 446 Ama. w/Disabilities -           D    540 Mmdamu & Other                  465   Othr Imigration
                                                  Other                           D    550CivilRights                            Actions
                                            D 448 Education                       D    555 Prison Condition
                                                                                  D    560 Civil Detaine -
                                                                                          Conditions of
                                                                                          Confinemmt

V.ORIGIN″                     ″ χ""0″ οBα の ″
                            ぁ α
Xl蹄 鶏ng “□ Removed from           2
                                        State Court
                                                                   O3         Remanded fiom
                                                                              Appellate Court
                                                                                                              Cl   4   Reinstated or
                                                                                                                       Reopened
                                                                                                                                             □ 5 Transferred iЮ
                                                                                                                                                    Another District
                                                                                                                                                                              m       E16 Multidistrict
                                                                                                                                                                                             Litigation
                                                                                                                                                    r,′ ′
                                                                                                                                                        `"ノ
                                                        ■le U S         Statute under which you are                fiing   (Do not cite jwisdictionol stahtt6             unlas diveniir'.

          CAUSE OF ACTION
                                                 硼 F酬柵 8搬 港
                                                          h puttuatt                                    b劉     ∪SC          Se“ on           8釧   oo
          REQUESTED IN                                 CHECKIF TⅢ SIS A CLASS ACT10N                                       DEMANDS                                                CHECK YES only ifdemandcd in complaint
          COMPLAINT:                                   UNDER RULE 23,F R CvP                                                                                                      JURY DEpIAND:              EI Yes           □ No

Ⅷ        LⅢ      EDCASЩ                      助
                                                      ぃ     _。      刃
                                                                               JUDGE                                                                                      DOCKET)a」 MBER

11/01/2018


     RECEIPT#                           AMOUNT                                            想 PLYING IFP                                            JUDGE                                       MAG JUDGE
                       Case: 1:18-cv-02522 Doc #: 1-1 Filed: 11/01/18 2 of 2. PageID #: 7

                                               UNITED STATES DISTRICT COURT
                                                NORTHERN DISTRICT OF OHIO

l.                Civil Categories: (Piease check one cateoorv onlv)

                   1.  A              General Civil
                   2.  l)             Adminisirative Review/Social Security
                    3. T.l            Habeas Corpus Death Penalty
        .lf under Title 28,
                            52255, name the SENTENCING JUDGE:

                                                        CASI     NUI\4BER,
ll.     RELATED OR REFILED CASES. See LR 3.1 which provides n pertinent part: "lf an action is filed or removed to this Court
        and assigned to a District Judge after which it is discontinued dismissed or remanded to a State court, and
        subsequently refiled, it shall be assigned to the same Judge who received the initial case assig nment without regardfor
        the place of holding court in which the case was refiled. Counsel or a party without counsel shall be responsible for
        bringing such cases to the attention of the Court by responding to the questions included on the Civil Cover Sheet."

        This action   is   l-l   neUfeO   to another PENDING civil case. This action      is l--l     nerl-eo pursuant    to LR 3.1

lf applicable, please indicate on page    I   in section Vlll, the name of the Judge and case number.


lll.    ln accordance with Local Civil Rule 3.8, actions involving counties in the Eastern Division shall be filed at any of the
        divisional otfices therein. Actions involving counties in the Western Division shall be filed at the Toledo office. For the
        purpose of determining the proper division, and for statistical reasons, the following information is requested.

        ANSWER ONE PAMGRAPH ONLY. ANSWER PAMGMPHS 1 THRU 3IN ORDER, UPON FINDING WHICH
        PAMGRAPH APPLIES TO YOUR CASE, ANSWER ITAND STOP,

        (1)       Resident defendant, lf the defendant resides in a county within this district, please set forth the name of such
        county
        COUI{fy:    Cuyahoga
        Corooration For the purpose of answering the above, a corporation is deemed to be a resident ofthat county inwhich
        it has its principal place of business in that district.

        (2)       Non-Resident defendant. lf no defendant is a resident of a county in this district, please set forth the county
                  wherein the cause of action arose or the event complained of occurred.
        COUNTY;

        (3)       Other Cases. lf no defenda nt is a resident of th is d istrict, or if the defendant is a corporation not having a principle
                  place of business within the district, and the cause of action arose or the event complained of occurred outside
                  this district, please set forth the county of the plaintiffs residence.
        COUNTY:

lV.     TheCounties in the Northern District of Ohioaredivided into divisions asshown below. Afterthe county is
        determined in Section lll, please check the appropriate division.
                                                                                                               ¨
                                                                                                               ¨
                                                                                                       ｉ
                                                                                                       ｔ
                                                                                                       ｍ叩
                                                                                                       ，




                                                                                                                                 Ｗ
                                                  Ｃ Ｃ     Ｃ




                                                  ｉ




                                                                                                                     ｗ
                                                                                                                     ａ
                                                                                                                     ｓュ
                                                                                                                     ａ
                                                                                                                     ｎ
                                                  ｔ ｉ




                                                                                                                             ｄ
                                                  Ｏ  ０       ０
                                                  ｕ ｕ       ｕ
                                                  ｎ ｎ

                                                  ｅ ｅ
                                                  ｓ




                                                                                                                                      ｅ
                                                                                                                                      ｎ
                                                     ｔ

                                                     ｓ
                                                          ｉ
                                                            ｔ
                                                             ｎ

                                                             ｅ
                                                             ｓ




       WESTERN DIViS10N

                   TOLED0                       (Counties: Allen, Auglaize, Defiance, Erie, Fulton, Hancock, Hardin, Henry,
                                                 Huron, Lucas, Marion, Mercer, Ottawa, Paulding, Putnam, Sandusky, Seneca
                                                 Vanwert, Williams, Wood and Wyandot)
          Case: 1:18-cv-02522 Doc #: 1-2 Filed: 11/01/18 1 of 1. PageID #: 8




                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE NORTHERN DISTRICT OF OHIO

                                      EASTERN DIVISION


UNITED STATES OF AMERICA,                           CⅣ IL ACTION NO.

                       Plainti二                     JUDGE
               V.


$8,880.001N U.S.CURRENCY,



                       Defendant.                ) PRAECIPE
       Please issue a Warrant of Arrest in Rem to the U.S. Customs and Border Protection on

behalf of the United States Attorney's Office.

                                             Respectfully submitted,

                                             Justin E. Herdman


                                      By:

                                             Assistant U.S. Attorney
                                             Reg. No. 0017767
                                             400 United States Court House
                                             801 West Superior Avenue
                                             Cleveland, Ohio 44113
                                             (216) 622-3769
                                             Fax: (216) 522-7499
                                             Phillip.tripi@usdoj gov
                                                                 .
              Case: 1:18-cv-02522 Doc #: 1-3 Filed: 11/01/18 1 of 1. PageID #: 9




                   て
                   鷹■112b≦ 勇)tat2メ う
                                   隈)1メ ttict(じ outt
                                         NORttHERN DISttRIC丁 OF OHIO

                                                               WARRANT OF
                                                              ARREST ArREν
TO:        THE■INITED STATES ⅣIARSHAL,U.S.CUSTONIIS ANID BORDER PROTECTION,
           AND/OR ANY OTHER DULY AUTHORIZED LAW ENFORCEⅣ ENT OFFICER:
           WHEREAS,         on lll0ll20l8         a                 Complaint in Forfeiture
was fllcd in this Court by」 ustin E.Herdman,United States Attomcy forthis E)istrict,on bchalfofthe United
States,against:

       $8,880.00in U.S.Currency

       CATS AssetID#18-CBP-000373

         and WHEREAS, the defendant properties are currently in the possession, custody or control of the United
States; and,

         WHEREAS, Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions directs the Clerk of the Court to issue a warrant of arrest in rem for the arrest of the defendant
properties; and,

         WHEREAS, Rule G(3)(c) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions provides that the warrant of arrest in rem must be delivered to a person or organization
authorized to execute it;

        YOU ARE COMMANDED to arrest the defendant properties by serving a copy of this warrant on the
custodian in whose possession, custody or control the properties are presently found, and to use whatever means
may be appropriate to protect and maintain it in your custody until further order of this Court.

           YOU ARE FURTFDR COMMANDED to file the same in this Court with your return thereon.


 VITNESS
 ヽ          THE HONORABLE                                       UNITED STATES DISTRICT JUDGE AT



DATE



                                BY)DEPUTY CLERK



                                        Returnable              days after issue.

                                                        CBP
DISTRICT                                                                                      DATE EXECUTED


PRINTED NA卜 4E                                                SIGNATURE
                           aCase: 1:18-cv-02522    Docand
                                          out the form #: 1-4
                                                           printFiled:
                                                                5      11/01/18  1 of 1. and
                                                                              as needed   PageID    #:sDecified
                                                                                             route as  10       below.

  U.S. Department of Justice                                                                  PROCESS RECEIPT AND RETURN
  United States Marshals Service                                                                 ′
                                                                                              &ι 竹7s`r“ ε
                                                                                                        ノ′     ・
                                                                                                               ′■ Tた θO/P′・
                                                                                                          0′s′ ♭          ο
                                                                                                                         7・εcssわ ソυS 14ク ″
                                                                                                                                         s力 α
                                                                                                                                             ″
                                                                                                                                             ノ

   PLAINTIFF                                                                                                                  COURT CASE NUMBER
   United States of America
   DEFENDANT                                                                                                                  「 YPE      OF PROCESS
  S8,880.00in U.S.Currency                                                                                                      arrent of Arrest in Rem


       SERVE
           AT

   SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOヽ                                       V
                                                                                                                         Number ofprocess to be

                   r
                   I   Phillip J. Tripi. Assistant United States Attorney
                                                                                                                         served with this Form 285


                                                                                                                         Number of parties to be
                       Office of the United States Attorney                                                              served in this case
                       400 United States Courthouse
                       Cleveland, Ohio 441l3
                                                                                                                         Check for servicc
                                                                                                                         on U S A


       SPECIAL INSRUCTIONS OR OTHER INFORNIATION THAT VVILL ASSIST IN EXPEDITING SERVICE rrrtrル                                     d′   B、ルass α″′/1ter“ ″ιИttr‐ s‐      .




       /〃   re■り ヵ。″ιハレ″め′
                         弓        ″″Esttc′ 五レ sИ ッ
                                  α              直oう ″´,r             Se,iCり     f


Fold
                                             “                                                                                                                                Fold




                                                             ice on behalfof'                      plnrxlrr           TELEPHONE NUMBER                      DAπ
                                                                                              -1
                                                                                                   DEFENDANT          216-622-3769                          H/1/18

           SPACE BELOW                    R USE OF UoS.Ⅳ IARSHAL ONLY…                                     DO NOT WRITE BELOW THIS LINE
   I acknowledge receipt for the total       Total Process   District of        District to         Signature of Authorzed USMS Deputy or Clerk                   Date
   number of process indicated.                              Origin             Serve
   (Sign onlyfor USM 285 if more
   than one USM 285 is submitted)                            No                No

   I hereby certi$ and retum that I
                                    --l hur. personally served , --.1 have legal evidence ofservice, L hur" executed as shown in "Remarks", the process described
   on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporatioq etc. shown at the address inserted below.

       I    I hereby certiry and retum that I am unable to locate the individual, company, corporation, etc. named above (See remarlc below)

   Name and title of individual sewed (if not shown abote)                                                                            A person ofsuitable  age and discretion
                                                                                                                                --l   then residing in defendant's usual place
                                                                                                                                      of abode                                ﹁コ
       Address (complete only drfferent than shown abote)                                                                       Date                    Time                  ｍｐｍ


                                                                                                                                Signature of U.S. Marshal or Deputy



   Service Fee             Total Mileage Charges   Forwarding Fee          Total Charges           Advance Deposits     Amount owed to U.S. Marshal* or
                           including endeavors)                                                                         (Amount ofRefund*)


                                                                                                                                                                         SO.00
   REMARKS



                               l CLERK OFTHE COURT                                                                                            PRIOR EDI]Π    ONS MAY BE USED
                               2 USMS RECORD
                               3 NOllICE OF SERVICE
                               4 BILLING STA‐ ヽ∝ NT*:To      be retumcd to the U S Marshal￢ ith payment                                                               Forrn USM-285
                                 ifany amountis owed Plcase remit prompJy payable to U S Marshal                                                                        Rev 12/15/80
                               S ACKNOWLEDGNIENT OF RECEIPT                                                                                                          Automatcd 01/00
         Case: 1:18-cv-02522 Doc #: 1-5 Filed: 11/01/18 1 of 2. PageID #: 11




                    IN THE UNITED STATES DISTRICT COURT

                     FOR THE NORTHERN DISTRICT OF OHIO

                                 EASTERN DIVISION


UNITED STATES OF AMERICA′                    CIVIL ACT10N NO.

                    Plaintiff′               」UDGE


              V.




58′   880.00 1N U.S. CURRENCY′



                    Defendant.               NOTICE

Party- in- InLerest :     Stefan sathasivam
                          c/o Mark B. Marein, Esq.
                          Marein & Bradley
                          222 Leader Bui Iding,
                          525 Superior Avenue
                          CleveIand, Qhto 441-1-4 -1-2lo
        The above-captioned forfeiture action was filed in U.S.
District CourL on Novemlcer L,         201-8. A copy    of the complaint is
attached. If you cfaim an interest in any of the defendant
currency, the following applies.
        Pursuant to Rule G of the Supplemental Rules for Admiralty
or Maritime and Asset Forfeiture Claims, you are required to
file with the Court, and serve upon Phillip ,f. Tripi, plaintiff's
attorney, whose address is United States Attorney's Office;
United St.at.es CourL     House   ,' 8 01 West Superior   Avenue   . Suite     400;
         Case: 1:18-cv-02522 Doc #: 1-5 Filed: 11/01/18 2 of 2. PageID #: 12




Cleveland, Ohio 44113, a verified claim to the defendant
currency within thirty-five          (35) days after your receipt of the
complaint. Said claim shaII contaj.n the information required by
Rule G(5) of the said Supplemental Ru1es. Additionally, you
must file and serve an answer to the complaint or a motion under
Rule 12 of the Civil Rul-es of Procedure, within t.r^renty (2 0 ) days
after the filing of the c1aim, excfusive of the date of filing.
If you fail to do so, j udgment by default wj.11 be taken for the
relief    demanded   in the complaint.

                                       Very Lruly yours       ,


                                       Justin E. Herdman
                                       United States Attorney


Date: Novernber 1,      2   018
                                       Philtip ,J. 'Tripi
                                       Assistant U. S. Attorney
                                       Reg. No. 00!7 7 57
                                       400 United States Court House
                                       801 West Superior Avenue
                                       Cleveland, Ohio        4   4113
                                       (2a6],   622 - 37 69
                                       Fax:     (21-6l, 522-7 499
                                       Phi11   ip. tripi@usdoj . gov
